Citation Nr: 0621992	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  03-15 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome.

2.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

4.  Entitlement to service connection for residuals of 
contusion to the chest. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1982, June 1993 to October 1993, April 1997 to December 1997, 
and subsequent activity with the U.S. Army Reserve.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In December 2003, the veteran withdrew a request 
for a hearing.  

The issues of a rating in excess of 10 percent for bilateral 
pes planus and service connection for residuals of a chest 
contusion are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right and left knees have flexion from 0 to 130 
degrees where he stopped due to pain; no instability; and no 
objective manifestation of dislocated cartilage.     


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for left knee patellofemoral pain syndrome, and a 
rating in excess of 10 percent for right knee patellofemoral 
pain syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
March 2002 and April 2005 letters.   

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the veteran has not received notice concerning 
effective dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).   Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein:  The 
April 2005 letter provided information about a disability 
rating for an increased rating such that to establish 
entitlement for the benefit sought the evidence must show 
that the service-connected condition had gotten worse.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issue below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case received, the veteran eventually received 
sufficient VCAA notification.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).  
Moreover, a February 2006 supplemental statement of the case 
was issued following the sufficient April 2005 VCAA letter.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
April 2005 letter when it stated as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA examination reports from 
March 2002, July 2004, and June 2005.  The RO also obtained 
VA treatment records from 1998 to 2006.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompesable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.
 
Under Diagnostic Code (DC) 5257, pertaining to "other 
impairment of the knee," a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The veteran may be rated separately under codes that address 
limitation of motion (like DC's 5003, 5260, and 5261) and DC 
5257 because the latter code does not take limitation of 
motion into account.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); VAOPGCPREC 9-98.  Also, where a veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate 
for functional loss, which comports with the principle 
underlying Esteban.  See VAOPGCPREC 9-2004.  

Analysis

A complete review of the record in compliance with 
38 U.S.C.A. § 7104(a) indicates a rating in excess of 10 
percent for either knee is not appropriately assigned at this 
time.  

Pursuant to the pending claim for an increased rating, VA 
treatment records were added to the record.  In September 
1999, the veteran presented for an initial primary care 
visit, and related a history of bilateral knee pain, right 
worse than left; an assessment found chronic bilateral knee 
pain secondary to degenerative joint disease.  

The veteran underwent a March 2002 VA examination, where he 
reported that his knees had become more painful with 
standing.  Occasionally both knees locked, and he got pain 
climbing stairs or walking a long distance.  The veteran 
usually had no swelling, and was able to squat and kneel 
(with pain, however).  He also got popping in addition to 
crepitus.  A physical assessment noted that the veteran could 
walk without difficulty.  While able to fully squat, he had 
some discomfort with audible crepitus.  

Both knees showed similar range of motion from 0-140 with no 
laxity, or anterior posterior drawer sign.  There was 
subpatellar and medial joint crepitus on the right side, 
which suggested early degenerative change.  The left side was 
without crepitus, laxity, and anterior posterior drawer sign.  
The examiner found no effusions, hyperthermia, induration, or 
erythema.  Also, manipulation produced no pain.  X-ray showed 
negative examination of the knees.  The assessment was 
retropatellar pain of the right knee with no evidence of 
degenerative changes, and left retropatellar pain syndrome of 
the left knee.  

In his January 2003 notice of disagreement, the veteran 
asserted that he suffered pain in his knees when doing daily 
chores on and off the job.

At a July 2004 VA examination, the veteran reported that he 
had swelling but no feelings of instability.  He was on his 
feet for long periods of time, and repetitive activities 
increased his discomfort, but he had not noticed any loss of 
range of motion of the knees following repetitive activities.  
The veteran stated that his work was not significantly 
affected because of knees but he believed he would be more 
physically active if the knees had not bothered him.  The 
veteran had not lost any work because of knee problems.  The 
veteran used nonsteroidal anti-inflammatory medications on 
occasion.  

Physical assessment found no soft tissue swelling, point 
tenderness, or joint effusion.  The examiner noted that the 
veteran did not demonstrate any pain during the course of the 
examination.  He was able to flex to 140 degrees, and extend 
to 0 degrees with a minimal amount of discomfort on flexion 
from 130 degrees to the extreme of flexion.  No ligamentous 
instability was appreciated.  Motor strength was 5/5 flexors 
extensors at the knees and ankles.  The impression was 
bilateral retropatellar pain syndrome with mild functional 
impairment.  

At a June 2005 VA examination, the veteran reported that he 
was able to stand for less than two hours, and was not 
limited by walking, doing stairs, or sitting.  His only 
limitation was pain, and he was not limited by fatigue or 
weakness.  

He reported that his right knee hurt worse than the left 
knee.  Both knees swelled and gave way.  The veteran did not 
wear braces, splints, or use a cane or crutch.  The veteran 
had not missed work because of his knee problem, and he had 
pain only during the daytime.  Repetitive motion and flare-
ups did not cause additional limitation of motion in either 
knee.  

Physical assessment showed that the veteran could extend both 
knees completely to 0 and flex them to 130 degrees where he 
stops because of pain and tightness on both sides.  There was 
no medial or lateral collateral ligament instability in 
either knee.  The examiner noted that McMurray and Lachman 
signs were negative bilaterally.  Patellar motion was 
accompanied by crepitus, reproduction of pain, and no fluid.  
The left knee had worse crepitus, though the veteran reported 
that symptomatology was worse in the right than left.  Five 
repetitions of knee motion failed to produce fatigue, 
weakness, or lack of endurance.  A June 2005 x-ray found mild 
osteoarthritis bilateral knees.  The diagnosis was 
retropatellar pain syndrome bilateral knees with degenerative 
joint disease.  

Given the preceding references to degenerative joint disease, 
the veteran's right and left knee disabilities are assessed 
according to DC 5003 (degenerative arthritis by x-ray 
evidence), which in turn instructs that a disability should 
be assessed for limitation of motion.  

Thus, DC 5260, for limitation of flexion, requires flexion 
limited to 30 degrees for the next highest rating of 20 
percent.  The objective medical evidence, however, showed 
that the veteran's flexion of both knees was at worst 130 
degrees due to pain.  Even considering DeLuca factors, i.e., 
functional loss due to painful motion supported by adequate 
pathology, the next highest rating of 20 percent under DC 
5260 anticipates a much more severe degree of loss of flexion 
(100 additional degrees) than shown by the latest testing.

In terms of DC 5261, limitation of motion of extension, the 
preceding VA examinations typically showed full extension.  
Rather, the veteran's service-connected knee disabilities 
tended to manifest with difficulty in flexion (as addressed 
above).  As such, a separate rating for limitation of 
extension is not warranted as per VAOPGCPREC 9-2004.

Likewise, a separate rating under DC 5257 for recurrent 
subluxation or lateral instability is not warranted as per 
VAOPGCPREC 9-98 because the VA examination reports failed to 
find instability.

Though the veteran reported subjective complaints related to 
his knees giving way, he has not been diagnosed as having 
"genu recurvatum" as described under DC 5263 (which 
provides a maximum 10 percent rating).  Moreover, though the 
veteran reported that his knees locked, he has not been 
diagnosed as having dislocated cartilage with a manifestation 
of effusion into the joint as required for a 20 percent 
rating under DC 5258.  

Finally, the most recent June 2005 VA examination report 
contained the veteran's statement that repetitive motion and 
flare-ups did not cause additional limitation of motion, and 
the examiner otherwise determined that the veteran did not 
have other manifestations of functional impairment upon 
repetitive movement.  As discussed above, painful movement 
has been considered in the propriety of the current rating.  

Given the rating criteria now in effect, the veteran does not 
have a diagnosed disability that would generate a higher 
rating under a different Diagnostic Code for that particular 
problem, and his right and left knee disabilities have not 
manifested to an extent of limitation of motion contemplated 
by a 20 percent rating under the law.  Because a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

A rating in excess of 10 percent for left knee patellofemoral 
pain syndrome is denied.

A rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
needed.  

In terms of the claim for a rating in excess of 10 percent 
for pes planus, the most recent June 2005 VA examination 
rendered a diagnosis of pes planus, with halux valgus and 
hammer toes #3-5 bilaterally.  Prior to making a decision, 
medical evidence should clarify whether the latter two 
disorders are due to the veteran's pes planus in order to 
identify all possible associated symptomatology that is 
relevant to determining a rating.  

Next, the veteran's claim of service connection for status-
post chest contusion appears to stem from an August 2001 
incident while the veteran was in the Reserves; an emergency 
room report from Madigan hospital indicated that the veteran 
had been struck by a metal pole in the sternal region 
resulting in sharp pain.

The veteran underwent a July 2002 fee-basis VA examination, 
where the examiner found a pre-existing condition of pectus 
excavatum.  In his explanation of a diagnosis, the examiner 
stated that it was more likely than not that a simple 
contusion to the chest had resolved, and the veteran's 
remaining symptoms of musculoskeletal pain and objective 
findings of tenderness were related to the pre-existing 
pectus excavatum.  

Thereafter, the veteran submitted a January 2003 memorandum 
from the Department of the Army, which articulated that the 
veteran's most recent physical exam had indicated that he was 
not medically fit for retention.  A March 2004 document 
provided various options, including that the veteran could 
request an Honorable Discharge from the U.S. Army Reserve.

The preceding submissions, however, did not include the 
physical examination upon which the finding of medical 
unfitness was premised.  Thus, the RO should attempt to 
locate any records associated with the veteran's recent 
Reserve service that resulted in a chest injury.

Further, the veteran should undergo additional VA examination 
for the purpose of determining whether any pre-existing 
condition was aggravated by a chest contusion.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records.  

3.  The RO should obtain any medical and 
personnel records associated with the 
veteran's U.S. Army Reserve service in an 
attempt to locate a physical that recently 
found the veteran to be medically unfit 
for retention.  Relevant institutions for 
a search might include the U.S. Army 
Reserve Personnel Command (ARPERSCOM), 
Record Management Center (RMC), or the 
National Personnel Records Center (NPRC).  

4.  The veteran should undergo additional 
VA examination for pes planus, and 
residuals of a chest contusion.  The 
examiner should review the claims file and 
(1) assess whether hammer toes and halux 
valgus is precipitated by or due to the 
veteran's pes planus, and list all current 
symptomatology related to pes planus, and 
any other disorders associated therewith, 
including comments on functional 
impairment; and (2) assess whether a pre-
existing chest condition (as found in a 
July 2002 VA examination) was aggravated 
in service by a chest contusion, or, 
whether any increase in disability was due 
to the natural progress of the disease.  A 
rationale for all opinions expressed must 
be provided.  

5.  Then, the RO should readjudicate the 
veteran's claim for a rating in excess of 
10 percent for bilateral pes planus, and a 
claim of service connection for residuals 
of a chest contusion.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


